Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 25, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 25, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01009-CV
____________
 
IN RE IVO NABELEK, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On September 10, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, he seeks to have this Court
compel the Hon. Charles Bacarisse to assign his
notice of appeal to a court of appeals. 
The appeal was assigned to this Court on August 8, 2003, and it has been
docketed under our appeal number 14-03-00965-CV.  
Accordingly, we deny relator=s petition for writ of mandamus as
moot. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed September 25, 2003.
Panel consists of
Chief Justice Brister and Justices Anderson and Seymore.